     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                    UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11                                                FRESNO DIVISION

12
                                                              )       Case No.: 1:19-cv-00492-EPG
13   FERNANDO GONZALEZ,                                       )
                                                              )
14                     Plaintiff,                             )       JOINT STIPULATION AND ORDER FOR
                                                              )       EXTENSION OF TIME TO RESPOND TO
15        vs.                                                 )       PLAINTIFF’S OPENING BRIEF
     ANDREW SAUL,                                             )
16   Commissioner of Social Security,                         )       (ECF No. 18)
                                                              )
17                                                            )
                       Defendant.                             )
18                                                            )
19            IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
20   that the time for Defendant to respond to Plaintiff’s Opening Brief be extended from March 6,
21   2020 to April 6, 2020.1 This is Defendant’s second request for extension. Good cause exists to

22   grant Defendant’s request for extension. Counsel has been having ongoing health issues and was

23   out of the office on intermittent sick leave. Counsel has been on intermittent leave after
24   sustaining a wrist/hand injury to her left (dominant hand) and has been advised to rest her left

25   hand for six weeks. See Ex. A, attached hereto. Counsel also has over 100+ active social
26   security matters, which require two more dispositive motions until mid-March, and a pending

27
     1
       Counsel for Defendant apologizes for the belated request for extension but was out of the office on the date of the
28   filing deadline due to a family emergency and sought to file this request as soon as reasonably practicable.
     JS and Order for Extension of Time                                                Case No 1:19-cv-00492-EPG

                                                                  1
 1   Ninth Circuit matter, which requires multiple levels of review due tomorrow. Due to
 2   unanticipated leave, shortened staff, and heavy caseload, Counsel needs additional time to
 3   adequately review the transcript and properly respond to Plaintiff’s Opening Brief.
 4           The parties further stipulate that the Court’s Scheduling Order shall be modified
 5   accordingly. Defendant makes this request in good faith with no intention to unduly delay the
 6   proceedings. Counsel apologizes for the belated request, but made her request as soon as
 7   reasonably practicable, as Counsel has been out of the office.
 8
 9                                                Respectfully submitted,
10
     Dated: March 9, 2020                         /s/ Jonathan Pena
11
                                                  (*as authorized by email on March 9, 2020
12                                                JONATHAN PENA
                                                  Attorney for Plaintiff
13
     Dated: March 9, 2020                         MCGREGOR W. SCOTT
14
                                                  United States Attorney
15                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
16                                                Social Security Administration
17
18                                         By     /s/ Tina L. Naicker
                                                  TINA L. NAICKER
19                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
20
21
22
23
24
25
26
27
28
     JS and Order for Extension of Time                                  Case No 1:19-cv-00492-EPG

                                                      2
                                                  ORDER
 1
 2           Pursuant to the stipulation of the parties (ECF No. 18) and finding good cause exists, IT

 3   IS ORDERED that Defendant is granted an extension of time, to April 6, 2020, to file a response
 4   to Plaintiff’s opening brief. All subsequent deadlines are extended accordingly.
 5
 6   IT IS SO ORDERED.
 7
         Dated:      March 10, 2020                            /s/
 8                                                        UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JS and Order for Extension of Time                                  Case No 1:19-cv-00492-EPG

                                                      3
